IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-52,120-02



                      EX PARTE COY WAYNE WESBROOK



        ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
          NO. 768395-B IN THE 228 TH JUDICIAL DISTRICT COURT
                            HARRIS COUNTY

      Per curiam.

                                       ORDER

      In June 1998, Applicant was convicted of the offense of capital murder. The jury

answered the special issues submitted under Article 37.071 of the Texas Code of Criminal

Procedure, and the trial court, accordingly, set punishment at death. The conviction was

affirmed on direct appeal. Wesbrook v. State, 29 S.W.3d 103 (Tex. Crim. App. 2000).

Applicant’s initial writ, Ex parte Wesbrook, No. WR-52,120-01, was denied on June 26,

2002. Applicant’s first subsequent writ, Ex parte Wesbrook, No. WR-52,120-02, in which

he claimed that his execution would violate the Eighth Amendment’s prohibition against the
                                                                                Wesbrook - 2

execution of the mentally retarded, was denied on March 21, 2007. See Atkins v. Virginia,

536 U.S. 304 (2002).

       This Court denied Applicant’s Atkins claim in 2007, after Dr. George Denkowski

acted as the State’s expert witness on the -02 writ application. In April 2011, Denkowski

entered into a Settlement Agreement with the Texas State Board of Examiners of

Psychologists, in which his license was “reprimanded.”         Pursuant to this Settlement

Agreement, Denkowski agreed to not accept any engagement to perform forensic

psychological services in the evaluation of subjects for mental retardation or intellectual

disability in criminal proceedings. Applicant thereafter submitted a suggestion that this

Court “reconsider on its own initiative” its denial of his Atkins claim. On April 4, 2012, we

exercised our authority to reconsider this cause on our own initiative. We remanded this

cause to the trial court to allow it the opportunity to re-evaluate its initial findings,

conclusions, and recommendation in light of the Denkowski Settlement Agreement.

       On September 5, 2014, the trial court signed an order adopting the State’s Amended

Proposed Findings of Fact and Conclusions of Law which recommended that relief be

denied. We have reviewed the record and the September 5, 2014 findings of fact and

conclusions of law. Based upon the trial court’s findings and conclusions and our own

review, we deny relief.

       IT IS SO ORDERED THIS THE 28TH DAY OF JANUARY, 2015.

Do Not Publish